UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1, 2ND FLOOR, COSTA MESA, CALIFORNIA 92626 (Address of principal executive offices and zip code) (714) 431-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ] No [X] The number of shares outstanding of the registrant's common stock as of August 10, 2012 was 10,329,934. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED JUNE 30, 2012 PART I - FINANCIAL INFORMATION Item 1 -Financial Statements Consolidated Statements of Financial Condition: At June 30, 2012 (unaudited), December 31, 2011 (audited) and June 30, 2011 (unaudited) Consolidated Statements of Operations: For the three and six months ended June 30, 2012 and 2011 (unaudited) Consolidated Statements of Comprehensive Income: For the six months ended June 30, 2012 and 2011 (unaudited) Consolidated Statements of Stockholders’ Equity and Other Comprehensive Income: For the six months ended June 30, 2012 and 2011 (unaudited) Consolidated Statements of Cash Flows: For the six months ended June 30, 2012 and 2011 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 -Quantitative and Qualitative Disclosures About Market Risk Item 4 -Controls and Procedures PART II - OTHER INFORMATION Item 1-Legal Proceedings Item 1A - Risk Factors Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds Item 3 -Defaults Upon Senior Securities Item 4 -Mine Safety Disclosures Item 5 -Other Information Item 6 -Exhibits PART I - FINANCIAL INFORMATION Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands) ASSETS June 30, 2012 December 31, 2011 June 30, 2011 (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 27 28 Cash and cash equivalents Investment securities available for sale FHLB stock/Federal Reserve Bank stock, at cost Loans held for sale, net - - Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing: Transaction accounts Retail certificates of deposit Wholesale certificates of deposit - - Total deposits Other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; 1,000,000 shares authorized;no shares outstanding - - - Common stock, $.01 par value; 25,000,000 shares authorized; 10,329,934 shares at June 30, 2012, 10,337,626 shares at December 31, 2011, and 10,084,626 shares at June 30, 2011 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax of $810 at June 30, 2012, $221 at December 31, 2011, and $123 at June 30, 2011 TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 INTEREST INCOME Loans $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Interest-bearing deposits: Interest on transaction accounts Interest on certificates of deposit Total interest-bearing deposits Other borrowings Subordinated debentures 82 77 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees Deposit fees Net gain (loss) from sales of loans 10 ) 10 ) Net gain from sales of investment securities Other-than-temporary impairment loss on investment securities, net ) Gain on FDIC transaction - Other income Total noninterest income (loss) ) NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net FDIC insurance premiums Legal and audit Marketing expense Office and postage expense Other expense Total noninterest expense NET INCOME BEFORE INCOME TAXES INCOME TAX NET INCOME $ EARNINGS PER SHARE Basic $ Diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three MonthsEnded SixMonthsEnded June 30, June 30, Net Income $ Other comprehensive income (loss), net of tax: Unrealized holding gains on securitiesarising during the period, net of tax Reclassification adjustment for net gain on sale of securities included in net income, net of tax ) Net unrealized gain (loss) on securities, net of tax Comprehensive Income $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (dollars in thousands) (unaudited) Common Stock Shares Common Stock Additional Paid-in Capital Accumulated Retained Earnings (Deficit) Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Balance at December 31, 2011 $ Total comprehensive income Share-based compensation expense 27 27 Common stock repurchased and retired ) - ) ) Stock options exercised - 23 23 Balance at June 30, 2012 $ Balance at December 31, 2010 $ $ $ ) $ ) $ Total comprehensive income Share-based compensation expense Common stock repurchased and retired ) (1 ) ) ) Warrants purchased and retired ) ) Warrants exercised 1 31 32 Stock options exercised 1 69 70 Balance at June 30, 2011 $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization expense Provision for loan losses - Share-based compensation expense 27 Loss on sale and disposal of premises and equipment - 63 Loss on sale of other real estate owned 21 Write down of other real estate owned - Amortization of premium/discounts on securities held for sale, net Amortization of loan mark-to-market discount ) ) Gain on sale of loans held for sale ) - Gain on sale of investment securities available for sale ) ) Other-than-temporary impairment loss on investment securities, net 82 Loss on sale of loans held for investment - Purchase and origination of loans held for sale ) - Recoveries on loans 95 - Proceeds from the sales of and principal payments from loans held for sale - Gain on FDIC transaction ) ) Deferred income tax provision Change in accrued expenses and other liabilities, net ) ) Income from bank owned life insurance, net ) ) Change in accrued interest receivable and other assets, net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale and principal payments on loans held for investment Net change in undisbursed loan funds Purchase and origination of loans held for investment ) ) Proceeds from sale of other real estate owned Principal payments on securities available for sale Purchase of securities available for sale ) ) Proceeds from sale or maturity of securities available for sale Purchases of premises and equipment ) ) Redemption of Federal Reserve Bank stock 63 Redemption of Federal Home Loan Bank of San Francisco stock Cash acquired in FDIC transaction Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in deposit accounts ) ) Repayment of FHLB advances and other borrowings - ) Proceeds from exercise of stock options 23 32 Warrants purchased and retired - ) Repurchase of common stock ) - Net cash used in financing activities ) ) NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (in thousands) (unaudited) Six Months Ended June 30, SUPPLEMENTAL CASH FLOW DISCLOSURES Interest paid $ $ Income taxes paid Assets acquired (liabilities assumed) in FDIC transaction (See Note 3): Investment securities FRB and FHLB Stock FDIC receivable Loans Core deposit intangible Other real estate owned Fixed assets - 42 Other assets Deposits ) ) Other liabilities ) ) NONCASH INVESTING ACTIVITIES DURING THE PERIOD Transfers from loans to other real estate owned $ $ Investment securities available for sale purchased and not settled $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (UNAUDITED) Note 1 - Basis of Presentation The consolidated financial statements include the accounts of Pacific Premier Bancorp, Inc. (the “Corporation”) and its wholly owned subsidiaries, including Pacific Premier Bank (the “Bank”) (collectively, the “Company,” “we,” “our” or “us”).All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, the consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of June 30, 2012, December 31, 2011, and June 30, 2011, the results of its operations and comprehensive income for the three and six months ended June 30, 2012 and 2011 and the changes in stockholders’ equity and cash flows for the six months ended June 30, 2012 and 2011.Operating results or comprehensive income for the three and six months ended June 30, 2012 are not necessarily indicative of the results or comprehensive income that may be expected for any other interim period or the full year ending December 31, 2012. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The Company accounts for its investments in its wholly owned special purpose entity, PPBI Trust I, under the equity method whereby the subsidiary’s net earnings are recognized in the Company’s statement of operations. Note 2 – Recently Issued Accounting Pronouncements In April2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2011-03 modifies the criteria for determining when repurchase agreements would be accounted for as a secured borrowing rather than as a sale. Currently, an entity that maintains effective control over transferred financial assets must account for the transfer as a secured borrowing rather than as a sale. The provisions of ASU No.2011-03 removes from the assessment of effective control the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee. The FASB believes that contractual rights and obligations determine effective control and that there does not need to be a requirement to assess the ability to exercise those rights. ASU No.2011-03 does not change the other existing criteria used in the assessment of effective control. The provisions of ASU No.2011-03 are effective prospectively for transactions, or modifications of existing transactions, that occur on or after January1, 2012. The Company accounts for all of its repurchase agreements as collateralized financing arrangements.The Company adopted the provisions of ASU No.2011-03 effective January1, 2012. The provisions of ASU No.2011-03 had no impact on the Company’s Consolidated Financial Statements. In May 2011, the FASB issued ASU No.2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRSs.” The provisions of ASU No.2011-04 result in a consistent definition of fair value and common requirements for the measurement of and disclosure about fair value between U.S.GAAP and International Financial Reporting Standards (“IFRS”). The changes to U.S.GAAP as a result of ASU No.2011-04 are as follows: (1)The concepts of highest and best use and valuation premise are only relevant when measuring the fair value of nonfinancial assets (that is, it does not apply to financial assets or any liabilities); (2)U.S.GAAP currently prohibits application of a blockage factor in valuing financial instruments with quoted prices in active markets, which prohibition extends to all fair value measurements; (3)An exception is provided to the basic fair value measurement principles for an entity that holds a group of financial assets and financial liabilities with offsetting positions in market risks or counterparty credit risk that are managed on the basis of the entity’s net exposure to either of those risks, which exception allows the entity, if certain criteria are met, to measure the fair value of the net asset or liability position in a manner consistent with how market participants would price the net risk position; (4)Aligns the fair value measurement of instruments classified within an entity’s shareholders’ equity with the guidance for liabilities; and (5)Disclosure requirements have been enhanced for Level3 fair value measurements to disclose quantitative information about unobservable inputs and assumptions used, to describe the valuation processes used by the entity, and to qualitatively describe the sensitivity of fair value measurements to changes in unobservable inputs and the interrelationships between those inputs. In addition, entities must report the level in the fair value hierarchy of items that are not measured at fair value in the statement of condition but whose fair value must be disclosed. The Company adopted the provisions of ASU No.2011-04 effective January1, 2012. The fair value measurement provisions of ASU No.2011-04 had no impact on the Company’s Consolidated Financial Statements. See Note 9 to the Consolidated Financial Statements for the enhanced disclosures required by ASU No.2011-04. In June2011, the FASB issued ASU No.2011-05, “Presentation of Comprehensive Income.” The provisions of ASU No.2011-05 allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both options, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. Under either method, entities are required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s)where the components of net income and the components of other comprehensive income are presented. ASU No.2011-05 also eliminates the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity but does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. ASU No.2011-05 was effective for the Company’s interim reporting period beginning on or after January1, 2012, with retrospective application required.In December2011, the FASB issued ASU No.2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05.” The provisions of ASU No.2011-12 defer indefinitely the requirement for entities to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented. ASU No.2011-12, which shares the same effective date as ASU No.2011-05, does not defer the requirement for entities to present components of comprehensive income in either a single continuous statement of comprehensive income or in two separate but consecutive statements. The Company adopted the provisions of ASU No.2011-05 and ASU No.2011-12 which resulted in a new statement of comprehensive income beginning with the interim period ended March 31, 2012. The adoption of ASU No.2011-05 and ASU No.2011-12 had no impact on the Company’s statements of income and condition. In September 2011, the FASB issued ASU No. 2011-08, “Intangibles - Goodwill and Other Intangible Assets: Testing Goodwill for Impairment”.The provisions of ASU No. 2011-08 allows an entity the option to first assess the qualitative factors to determine whether the existence of events or circumstances leads to a determination that is it more likely than not that the fair value of a reporting unit is less than its carrying amount.Under ASU 2011-08, if, after that assessment is made, an entity determines that it is more likely than not that the carrying value of goodwill is not impaired, then the two-step impairment test is not required.However, if the entity concludes otherwise, the two-step impairment test would be required.The provisions of ASU 2011-08 are effective for interim and annual periods beginning after December 15, 2011, although early adoption was allowed.Adoption of ASU 2011-08 had no material impact on the Company’s financial condition, results of operations or liquidity. Future Application of Accounting Pronouncements In December2011, the FASB issued ASU No.2011-11, “Disclosures About Offsetting Assets and Liabilities.” This project began as an attempt to converge the offsetting requirements under U.S.GAAP and IFRS. However, as the financial accounting Boards were not able to reach a converged solution with regards to offsetting requirements, the Boards developed convergent disclosure requirements to assist in reconciling differences in the offsetting requirements under U.S.GAAP and IFRS. The new disclosure requirements mandate that entities disclose both gross and net information about instruments and transactions eligible for offset in the statement of financial position as well as instruments and transactions subject to an agreement similar to a master netting arrangement. ASU No.2011-11 also requires disclosure of collateral received and posted in connection with master netting agreements or similar arrangements. ASU No.2011-11 is effective for interim and annual reporting periods beginning on or after January1, 2013. As the provisions of ASU No.2011-11 only impact the disclosure requirements related to the offsetting of assets and liabilities, the adoption will have no impact on the Company’s Consolidated Financial Statements. Note 3 –Federal Deposit Insurance Corporation (“FDIC”) Acquisitions Palm Desert National Bank Acquisition Effective April 27, 2012, the Bank acquired certain assets and assumed certain liabilities of Palm Desert National Bank (“Palm Desert National”) from the FDIC as receiver for Palm Desert National (the “Palm Desert National Acquisition”), pursuant to the terms of a purchase and assumption agreement entered into by the Bank and the FDIC on April 27, 2012. The Palm Desert National Acquisition included one branch of Palm Desert National that became a branch of the Bank upon consummation of the Palm Desert National Acquisition.The Bank did not enter into any loss sharing agreements with the FDIC in connection the Palm Desert national Acquisition.As a result of the Palm Desert National Acquisition, the Bank acquired and recorded at the acquisition date certain assets with a fair value of approximately $120.9 million, including: ● $63.8 million of loans; ● $39.5 million of cash and cash equivalents; ● $11.5 million of other real estate owned (“OREO”); ● $1.5 million in investment securities, including Federal Home Loan Bank (“FHLB”) and Federal Reserve Bank stock; ● $840,000 of a core deposit intangible; and ● $3.8 million of other types of assets. Also as a result of the Palm Desert National Acquisition, the Bank assumed and recorded at acquisition date certain liabilities with a fair value of approximately $118.0 million, including: ● $50.1 million in deposit transaction accounts; ● $30.8 million in retail certificates of deposit; ● $34.1 million in whole sale certificates of deposits, which were purposefully run off during the second quarter of 2012; ● $2.4 million in deferred tax liability; and ● $578,000 of other liabilities. The fair values of the assets acquired and liabilities assumed were determined based on the requirements of FASB Accounting Standards Codification (“ASC”) Topic 820: Fair Value Measurements and Disclosures. Canyon National Bank Acquisition Effective February 11, 2011, the Bank acquired certain assets and assumed certain liabilities of Canyon National Bank (“Canyon National”) from the FDIC as receiver for Canyon National (the “Canyon National Acquisition”), pursuant to the terms of a purchase and assumption agreement entered into by the Bank and the FDIC on February 11, 2011.The Canyon National Acquisition included the three branches of Canyon National, all of which became branches of the Bank upon consummation of the Canyon National Acquisition.The Bank did not enter into any loss sharing agreements with the FDIC in connection with the Canyon National Acquisition.As a result of the Canyon National Acquisition, the Bank acquired and received certain assets with a fair value of approximately $208.9 million, including $149.7 million of loans, $16.1 million of a FDIC receivable, $13.2 million of cash and cash equivalents, $12.8 million of investment securities, $12.0 million of OREO, $2.3 million of a core deposit intangibles, $1.5 million of other assets and $1.3 million of FHLB and Federal Reserve Bank stock. Liabilities with a fair value of approximately $206.6 million were also assumed, including $204.7 million of deposits, $1.9 million in deferred tax liability and $39,000 of other liabilities. The fair values of the assets acquired and liabilities assumed were determined based on the requirements of FASB ASC Topic 820: Fair Value Measurements and Disclosures. Note 4 – Loans Held for Investment The following table sets forth the composition of our loan portfolio in dollar amounts at the dates indicated: June 30, 2012 December 31, 2011 June 30, 2011 (in thousands) Real estate loans: Multi-family $ $ $ Commercial non-owner occupied One-to-four family (1) Construction - - Land Business loans: Commercial owner occupied (2) Commercial and industrial Warehouse facilities SBA Other loans Total gross loans (3) Less loans held for sale, net - - Total gross loans held for investment Less: Deferred loan origination costs/(fees) and premiums/(discounts), net ) ) ) Allowance for loan losses ) ) ) Loans held for investment, net $ $ $ (1)Includes second trust deeds. (2) Majority secured by real estate. (3)Total gross loans for June 30, 2012 is net of the mark-to-market discounts on Canyon National loans of $3.7 million and on Palm Desert National loans of $11.0 million. From time to time, we may purchase or sell loans in order to manage concentrations, maximize interest income, change risk profiles, improve returns and generate liquidity. The Company grants residential and commercial loans held for investment to customers located primarily in Southern California. Consequently, the underlying collateral for our loans and a borrower’s ability to repay may be impacted unfavorably by adverse changes in the economy and real estate market in the region. Under applicable laws and regulations, the Bank may not make secured loans to one borrower in excess of 25% of unimpaired capital plus surplus and likewise in excess of 15% for unsecured loans.These loans-to-one borrower limitations result in a dollar limitation of $25.6 million for secured loans and $15.4 million for unsecured loans at June 30, 2012.At June 30, 2012, the Bank’s largest aggregate outstanding balance of loans to one borrower was $11.9 million of secured credit. Purchase Credit Impaired The following table provides a summary of the Company’s investment in purchase credit impaired loans, acquired from Canyon National and Palm Desert National, as of the period indicated: June 30, 2012 Canyon National Palm Desert National Total (in thousands) Real estate loans: Multi-family $
